Montgomery, J.
The plaintiff, who was an employé of the defendant company, recovered judgment against it in. the Macomb circuit court for injuries received by him on January 7, 1900, by reason of a car on which he was being transported running into a switch which had.been opened by the act of a third person. The defendant has brought error to this court, claiming that, from the undisputed testimony, a verdict should have been directed in its favor.
The defendant is organized under the general street-railway law of this State, and owns and operates a street railway along the Gratiot road between Detroit and Mt. Clemens, which railway is 15£ miles in length. At the time of the accident, defendant’s power house and barn was located in the township of Erin, Macomb county, about 7-g- miles south of Mt. Clemens, and about 50 feet from the main track. Cars were operated in and out of this structure on switches connecting with the main line. At this time the defendant company had been constructing an addition to its power house and barn, and the plaintiff and several other laborers were engaged in the work. Plaintiff received 40 cents an hour for his services, and, in addition thereto, was transported to and from his work; his home being in Mt. Clemens; he riding on one of the company’s regular employé passes.
On January 7, 1900, plaintiff and his colaborers had completed their work on the building. They had been *154accustomed to take the car leaving the power house at 4:50 p. m., but on the night in question, in order to finish up, they worked later, and took the next cár, which left Detroit at 4:30, and arrived at the power house at 5:20 p. m. This car was on time. These cars were run according to a printed schedule, and were under the control of-a train dispatcher, whose office was in Mt. Clemens. Regular meeting points were established along the line, and booths were constructed at these and other points, which were in telephonic communication with the dispatcher, who kept a daily record of the movements of the several cars. The cars going in opposite directions, when on time, would pass at regular meeting points, designated on the time-table. When late, they reported to the dispatcher, who designated the meeting point.
The car which plaintiff took at the power house proceeded towards Mt. Clemens. It met the south-bound car at switch No. 4, the regular meeting point, located some 2-J miles from the power house. It was delayed at this switch only about half a minute, and then proceeded on towards Mt. Clemens at the usual rate of speed. About half a mile from switch No. 4, and towards Mt. Clemens, was the gravel-pit switch, — so called because originally a spur had been constructed from this point to a gravel pit about a mile east of the main track. When the gravel pit had been exhausted, the spur track had been moved, except a stretch about 200 feet long, which could be used as a switch or siding for the passing of cars if for any reason a car was late and could not make the regular meeting point. To enter this spur switch, it had to be approached from the south. If a south-bound car desired to run into the switch, it would be necessary to run south of the switch points, throw the switch, change the trolley onto the switch overhead wire, which was independent, throw the current onto this wire, which was controlled by a switch on a post, and then back up.
On the evening in question, the south-bound car had passed over this switch about 1|- minutes before it met *155plaintiff’s car at switch No. 4. At the time, the gravel-pit switch was properly set for the main line. About 3 minutes thereafter, plaintiff’s car, going north at the usual rate of speed, was wrecked at this switch; the same having been thrown open during this short interval. While sufficient evidence was not obtainable to justify apprehending any one, the fact that the switch was thrown open by human agency is not contrádicted. It is an open question whether the act of throwing this switch was that of a malicious person or the act of children. The switch was not locked, nor was it provided with a light or target. The negligence charged is failure to have a light or target at the switch, failure to keep the switch locked, and failure to provide for slowing up the car at this point. Plaintiff recovered, and defendant brings error. Error is assigned simply upon the ground that the verdict should have been directed for defendant.
It is contended that the plaintiff was a fellow-servant of the motorman. If this be conceded, the result is not necessarily nonliability. True, the plaintiff would in such case be held to have assumed the risk of negligence of coemployés; but, according .to plaintiff’s theory, and upon the proofs, it cannot be said that the motorman’s negligence was the cause of the injury. The fault, if any, was in not providing a safe system in running the cars, as the motorman was quite within his orders in running the train at full speed in disregard of this switch. The fault, then, if there was a fault, was the fault of the master, the company.
It is said the plaintiff also assumed the risk of these appliances, and the case of Ragon v. Railway Co., 97 Mich. 265 (56 N. W. 612, 37 Am. St. Rep. 336), is cited in support of this contention. In the present case, however, the plaintiff had no duty which would bring to his attention the defects complained of. His work was performed at a distance from this switch, and no notice of the defects would come to him through his work, as his duties had no relation to the track. He simply rode over the track, as did any other passenger.
*156Defendant’s counsel further contend that the testimony shows that targets, lights, and locks are not used on street or electric railway lines, and that, if the defendant has shown that the company observéd the same care that other electric railways have exercised, this must be held to be due care. If we assume that it is not negligent to conduct a business in the usual manner (as to which see Grand Rapids, etc., R. Co. v. Judson, 34 Mich. 507), it remains to consider what shall furnish the standard. Can the defendant company neglect precautions which are taken by steam railroads against the same character of disaster as the defendant is called upon to guard against? We think not. It can make no difference whether the force which propels a car freighted with human beings, and going at a rate of 35 or 40 miles an hour, is one power or another. A misplaced switch is as sure to result in serious damage in one case as in the other. The question, more properly, is, What has human foresight provided as a safeguard against such a disaster ? And common prudence would suggest an investigation into the methods of such a business as involved such contingencies as'confront the operating company.
It is further contended that the failure to provide lights or locks cannot be said to be the proximate cause of the injury to plaintiff. We are not able to distinguish this case, as respects this question, from the case of Town v. Railroad Co., 84 Mich. 214 (47 N. W. 665). See, also, Birmingham Railway & Electric Co. v. Allen, 99 Ala. 359 (13 South. 8, 20 L. R. A. 457).
Finding, as we do, that there was a case for the jury, the judgment is affirmed.
Mooee, J., concurred with Montgomeey, J.